Fourth Court of Appeals
                                      San Antonio, Texas
                                             June 16, 2015

                                         No. 04-13-00888-CV

                SPECIALTY SELECT CARE CENTER OF SAN ANTONIO LLC
                        d/b/a Casa Rio Healthcare and Rehabilitation,
                                         Appellant

                                                   v.

                             Jose FLORES, as next friend of Julie Flores,
                                           Appellees

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-04577
                             Honorable Karen H. Pozza, Judge Presiding


                                            ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

        On March 19, 2014, this court granted appellant’s motion to abate this appeal because
one of the issues presented in the appeal was the same issue pending in petitions for review filed
in Williamsburg Care Co. L.P. v. Acosta, 406 S.W.3d 711 (Tex. App.—San Antonio 2013, pet.
filed), Fredericksburg Care Co. L.P. v. Lira, 407 S.W.3d 810 (Tex. App.—San Antonio 2013,
pet. filed), and Fredericksburg Care Co. L.P. v. Perez, 406 S.W.3d 313 (Tex. App.—San
Antonio 2013, pet. filed). Our order stated that, for administrative purposes, this appeal would
be treated as a closed case, unless and until appellant files a motion requesting its reinstatement
following the Texas Supreme Court’s resolution of the issue. Finally, our order denied as moot
appellant’s motion for extension of time to file a reply brief.

       On March 6, 2015, the Texas Supreme Court decided the issues raised in Acosta, Lira,
and Perez. On June 11, 2015, appellant filed a Motion to Lift Abatement and Reinstate Appeal.
The motion is GRANTED.

           Appellant’s reply brief is due June 30, 2015.
     It is so ORDERED on June 16, 2015.

                                              PER CURIAM




ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court